NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                        Fed. R. App. P. 32.1



               United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                  Submitted September 16, 2009*
                                   Decided September 17, 2009

                                             Before

                                  JOEL M. FLAUM, Circuit Judge

                                  TERENCE T. EVANS, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge          
                           
No. 09‐1948

ANGELA WESTLAKE,                                      Appeal from the United States District
    Plaintiff‐Appellant,                              Court for the Central District of Illinois.

       v.                                             No. 06‐3284

CITY OF SPRINGFIELD, ILLINOIS,                        Jeanne E. Scott ,
      Defendant‐Appellee.                             Judge.

                                           O R D E R

        Angela Westlake, a former police officer with the Springfield Police Department,
appeals from the district court’s grant of summary judgment on her retaliation claim under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq.  She challenges the court’s
finding that no evidence supported a causal connection between a complaint she made
regarding a sexually hostile work environment and her discharge.  We affirm.

        According to Westlake, she was fired in retaliation for complaining to a superior
officer that Sergeant Terry Mazrim asked her out on a date and then harassed her when she


       *
        After examining the briefs and the records, we have concluded that oral argument is
unnecessary.  Thus, the appeals are submitted on the briefs and the record.  See  FED. R. APP. P.
34(a)(2).
No. 09‐1948                                                                              Page 2


refused.  She says she complained to Lieutenant Lea Joy and asked for help, though she did
not recall when.  Lieutenant Joy, however, disagreed with Westlake’s account; she
maintained that Westlake never made any allegations to her of a sexually hostile work
environment.

        Throughout Westlake’s three‐and‐a‐half year tenure, the police department received
complaints from the public about Westlake’s lack of professionalism and rude conduct. 
Several internal affairs investigations lead to her being disciplined, and subsequent rule
violations resulted in her eventual discharge.

       The court granted summary judgment for the department, finding that Westlake had
not put forth evidence sufficient to support her claim of retaliation under either the direct or
indirect method of proof.  Regarding the direct method (the only claim Westlake presses on
appeal), the court found that Westlake did not establish a prima facie case.  Although she
presented sufficient evidence that she engaged in a statutorily protected activity (by making
a complaint) and suffered an adverse employment action (by being discharged), she did not
present evidence sufficient to show any causal connection between the two.  The court
explained that Westlake offered no evidence of when she complained to Lieutenant Joy, and
consequently could not rely upon the timing of her complaint to show a causal connection
with her discharge.

         On appeal Westlake glosses over her inability to establish the timing of her
complaint about Sergeant Mazrim, and instead seeks to infer discriminatory intent from the
overlapping time between Sergeant Mazrim’s improper conduct (which she dates from
September 2002 to late 2003) and her first disciplinary action (which she dates to May 2003). 
It is true that suspicious timing may permit a plaintiff to survive summary judgment if there
is other evidence supporting an inference of a causal connection between a statutorily
protected activity and an adverse employment action.  Magyar v. Saint Joseph Reg’l Med. Ctr.,
544 F.3d 766, 772 (7th Cir. 2008).  But the timing of Sergeant Mazrim’s improper conduct
does not help Westlake establish when she engaged in a statutorily protected activity.  See
42 U.S.C. § 2000e‐3(a); Durkin v. City of Chicago, 341 F.3d 606, 614 (7th Cir. 2003).  Because
Westlake presented no evidence about the timing of the complaint, no causal connection can
be inferred.

                                                                                   AFFIRMED.